 

Case 4:19-mj-00618-N/A-BGM Document1 Filed 07/03/19 Page 1of1

 

 

 

 

CRIMINAL COMPLAINT
° . : D
United States District Court ISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Christopher Andrew Sinfield: DOB:1993; U.S. Citizen MAGISTRATES CASE NO. ~
Jessi Lin Jenkins: DOB:1995; U.S. Citizen 19 © g G 6 4 8 Fs

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii), 1324(a)(1(A)(v)(D and 1324(a(D(B)\@

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 2, 2019, at or near Douglas, in the District of Arizona, Christopher Andrew Sinfield and Jessi Lin
Jenkins named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate,
and agree with each other and other persons, known and unknown, to transport certain illegal aliens, Carolina Vaca-
Munoz and Arnulfo Duran-Duran, and did so for the purpose of private financial gain; in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)Gi); 1324(a)(1)(A)(v)@) and 1324(a)(1)(B)().

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On July 2, 2019, Border Patrol agents observed a female with camouflage pants, suspected of being an illegal alien,
attempting to conceal herself behind a tree at a residence in Douglas, Arizona. The female gestured for a male to come
to her location. A black 2015 Chevrolet Silverado approached the area and the two individuals ran through the
residence and got into the vehicle. The vehicle drove west and was stopped by agents. They identified the driver and
registered owner of the Silverado as Christopher Andrew Sinfield and the front seat passenger as Jessi Lin Jenkins.
Two passengers in the vehicle were determined to be illegal aliens from Mexico and were identified as Carolina Vaca-
Munoz and Arnulfo Duran-Duran.

 

 

After waiving her Miranda rights, Jenkins said a male made arrangements with her and Sinfield to pick up people in
Douglas and transport them to a motel. She said that they picked up two people and Sinfield was in contact with a
male who guided them to a pick up location for the illegal aliens. Jenkins claimed that she and Sinfield had transported
illegal aliens twice in the past week to Phoenix when the Border Patrol checkpoints were not operational. Jenkins
claimed Sinfield arranged the details when picking up people and would handle the money and maintain contact with
the smuggling coordinators.

The material witnesses Carolina Vaca-Munoz and Arnulfo Duran-Duran said they made arrangements to be smuggled
into the U.S. Duran-Duran agreed to pay $7,000 for his smuggling arrangements. They crossed into the U.S. illegally
and waited until the vehicle arrived and they got into the vehicle with a male driver and female passenger.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Carolina Vaca-Munoz and a Duran-Duran

 

 

 

 

DETENTION REQUESTED SIGNAYSEOF COMPLAINANT

Being duly sworn, I declare that the foregoing is

true and correct to the best of my knowledge. . OFRCIAL TITLE
RW/dth Le Border Patrol Agent
AUTHORIZED AUSA Rui Wang ee

Sworn to before me and subscribedin my presence.
SIGNAT MAGISTRATE JUDGE” DATE
Coa July 3, 2019

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
